Citation Nr: 1632721	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) with depression higher than 50 percent from November 21, 2003, through June 1, 2010.

2. Entitlement to an effective date earlier than June 2, 2010, for a grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and D. B.



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In a June 2010 rating decision, the RO granted service connection, effective November 21, 2003, for PTSD with depression, and assigned an initial disability rating of 50 percent, and a 70 percent rating effective June 2, 2010. In a June 2011 rating decision, the RO granted a TDIU effective June 2, 2010. 

In June 2014, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is included in the electronic record.

In a March 2015 decision, the Board denied a rating higher than 50 percent for PTSD with depression prior to June 2, 2010. The Board granted a 100 percent rating for PTSD with depression from June 2, 2010. The Board remanded to the RO, for additional action, the issue of an earlier effective date for the grant of TDIU.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the March 2015 decision in which the Board denied a rating higher than 50 percent for PTSD with depression prior to June 2, 2010. The Veteran and VA (the parties) subsequently submitted a Joint Motion for Partial Remand (JPMR), asking the Court to vacate the portion of the March 2015 decision in which the Board denied a rating higher than 50 percent for PTSD with depression prior to June 2, 2010, and to remand that issue to the Board. In November 2015, the Court granted the JPMR.

FINDINGS OF FACT

1. From November 21, 2003, through June 1, 2010, the Veteran's PTSD and depression produced occupational and social impairment with deficiencies in work capacity, interpersonal relations, and mood, due to symptoms including near-continuous depression, panic attacks, and severely impaired ability to function outside the home.

2. From November 21, 2003, the ratings warranted for the Veteran's PTSD and depression and her left foot disability combined to at least 70 percent, and the effects of her PTSD and depression made her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. From November 21, 2003, through June 1, 2010, the Veteran's PTSD and depression met the criteria for a 70 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Codes, 9411, 9434 (2015).

2. An effective date of November 21, 2003, is warranted for the grant of a TDIU based on the Veteran's service-connected disabilities. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2004 through 2010. In those letters, the RO notified her what information was needed to substantiate claims for service connection, increased disability ratings, and a TDIU. The letters also addressed how VA assigns effective dates.

In the June 2014 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.

The Board is satisfied that there has been substantial compliance with the directives of the March 2015 Board remand, such that additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998).

The claims file contains service medical records, post-service medical records, VA examination reports, and a transcript of the 2014 Board hearing. There has been substantial compliance with the instructions in the 2015 Board remand. The assembled evidence is sufficient to reach a decision on the claim.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.

PTSD with Depression

The Veteran contends that from the mid 1990s forward (several years before she submitted her 2003 claim for service connection for PTSD and depression) those disorders produced impairment that warranted a rating higher than 50 percent. She asserts that from that era forward those disorders made her unable to work and severely limited her social functioning.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for rating mental disorders, including PTSD and depression, under a General Rating Formula for Mental Disorders. That formula provides the following rating criteria:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent


Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .. 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or: symptoms controlled by continuous medication  ........................ 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ......................... 0 percent

38 C.F.R. § 4.130.

In private and VA treatment from the 1990s forward, the Veteran reported having had mental and emotional health problems since being raped during service in 1974. In a private mental health evaluation in March 1994, she related having panic attacks and severe depression. She reported that she had rapid mood swings, was frequently tearful, and quickly became overwhelmed. She indicated that she had trouble processing information and got lost when driving. She stated that she had difficulty maintaining hygiene. She reported that her mental and emotional problems had made it difficult for her to work, and that she had left her most recent employment. Evaluating psychotherapist P. W., M.A., observed that the Veteran was easily distracted, was unable to concentrate for normal periods of time. She related that the Veteran had major difficulty confronting even minor stressors. In treatment in April 1994, a VA psychiatrist made diagnoses of PTSD and major depression.

In a May 1997, the Veteran had a mental health evaluation in conjunction with her application for disability benefits from the United States Social Security Administration (SSA). The Veteran reported that she lived with family members and a friend, and that she spent most of the day and night in bed. The examiner observed that her demeanor was profoundly depressed. It was noted that she had sleep disturbance, psychomotor retardation, decreased energy, and difficulty concentrating or thinking. Her hygiene was good. The examiner found that her ability to complete a normal work day and work week, without interruptions from psychologically-based symptoms, and to perform at a consistent pace without an unreasonable number and length of rest periods, was markedly limited.

In June 1997, SSA determined that the Veteran had been disabled since January 1997, due to an affective disorder.

In a June 2001 SSA report, the Veteran stated that she interacted with family members, but mostly remained at home. She reported that she felt nervous and irritable around strangers, and could not tolerate much time around them. She stated that being around strangers sometimes brought on panic attacks. She indicated that sometimes she lacked the energy to shower and dress in street clothes. She reported that she was depressed, confused, irritated, upset, or scared much of the time.

In an August 2001 SSA mental health evaluation, the examiner observed that the Veteran appeared very nervous and anxious. Her speech was appropriate, but rambling and circumstantial. Her thoughts were generally coherent. Her mood was depressed. The examiner found that she was suffering from relatively severe depression. The examiner found that she had severely diminished concentration, social withdrawal, and moderate impairment of understanding and following instructions. The examiner estimated that her ability to tolerate daily work was moderately to severely impaired.

Private treatment records from 2003 and 2004 reflect ongoing medications for depression and anxiety. In October 2003, the Veteran reported a several month history of easily triggered crying spells, up to twenty times a day. In November 2003, the Veteran filed a claim for service connection for PTSD and depression.

On a VA psychological examination in July 2004, the Veteran reported having intrusive recollections of her traumatic experience several times per week and dreams about that experience two or three times per month. She indicated that her sleep was interrupted and insufficient. She related having severe panic reactions. She stated that she had not held employment since 1994. She stated that she lived like a hermit in her mother's basement. She indicated that she felt very uncomfortable with people. She reported feeling depressed and tired, and lacking energy.

The examiner observed that she was oriented and neatly dressed. Her psychomotor activity was significantly slower than normal. Her speech was normal. Her affect was anxious, uncertain, and sometimes tearful. Her thought process was normal. There was no evidence of delusions or paranoia. The examiner opined that the Veteran's PTSD and depression symptoms would likely make her feel unsafe and distracted in a work setting.

In private treatment in October 2004, the Veteran reported having depression, crying spells, anxiety, and inability to concentrate. She related having had three or four panic attacks in the preceding month. She reported that she lived liked a hermit in her parents' basement, seeing almost no one except her parents, and not even seeing them every day.

In August 2005, the Veteran had a hearing before a Decision Review Officer at the RO. She reported that presently she had panic attacks daily. She stated that she was always depressed. She indicated that she was in mental health treatment, which included medications. She stated that she did not have delusions or hallucinations. She reported that she no longer drove, because when driving she had panic attacks and became disoriented. She indicated that her memory was impaired. She stated that she lived in her parents' house and generally did not leave the house, because she was uncomfortable in public places. She reported that she did not interact with anyone except family members.

In VA treatment in December 2007, the Veteran reported ongoing medication for depression and anxiety. She stated that she lived with her mother and that she associated with family, but rarely went out of the house. In August 2008, she reported crying spells and panic attacks. In September 2008, she reported ongoing but more moderate depression. She related that she left the house to walk her dogs. In January 2009, she reported moderately severe depression and increased volatility. She stated that he had interrupted sleep, had nightmares, and woke in panic. A clinician adjusted psychiatric medications. In January 2010, clinicians continued medications for depression and anxiety. In April 2010, the Veteran reported disturbed sleep and a depressed mood. She denied hallucinations or suicidal or homicidal thoughts. A clinician noted that her speech and thought processes were normal.

In June 2015, a VA psychologist reviewed the Veteran's claims file. He discussed the evidence related to the Veteran's psychiatric disorders in 2005 through 2010. He expressed the opinion that it is as likely as not that during that period the Veteran's psychiatric disorders had a significantly deleterious effect on her ability to hold full time competitive employment.

In April 2016, private psychologist S. R. B., Ph. D., evaluated the Veteran. Dr. B. expressed the opinion that between November 2003 and June 2010 the Veteran had total occupational and social impairment, due to inability to tolerate interpersonal interactions or minimal stressors of daily living, extreme isolation from all but her family, intermittent inability to perform activities of daily living, including personal hygiene, and gross impairment in thought processes and memory.

The assembled evidence fairly consistently indicates that, from 2003 through 2010, the Veteran's PTSD and depression produced occupational and social impairment, with severe deficiencies in capacity for work, interacting with others, and mood. Her symptoms included near-continuous depression, frequent panic, and impairment approaching inability to function effectively outside the home in work or other public settings. Thus, from the November 21, 2003, receipt of the claim forward, the effects of her PTSD and depression met or closely approached the criteria for a 70 percent rating.

There is mixed evidence as to whether in 2003 through 2010 the Veteran's PTSD and depression disability picture met the criteria for a 100 percent rating. Dr. B. characterized her occupational and social impairment as total, and found that she had gross impairment of thought processes. Other clinicians who treated or evaluated her characterized her occupational and social impairment as severe but less than total, and found that her thought processes were normal or less than grossly impaired. While the Veteran did not hold employment in 2003 through 2010, she retained normal speech, and, by some accounts, normal thought processes, suggesting that her occupational impairment, while substantial, was less than total. Her social impairment was severe, but less than total, as she was able to maintain relationships with family members. In addition, she was fairly consistently oriented and grounded in reality. The greater weight of the evidence presents a disability picture more consistent with the criteria for a 70 percent rating than the criteria for a 100 percent rating. The Board therefore grants a 70 percent rating from November 21, 2003.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

From November 21, 2003, through June 1, 2010, the Veteran's PTSD and depression did not lead to frequent hospitalizations. Those disorders affected her capacity for employment, but did not interfere with that capacity beyond the extent considered in the rating schedule criteria for a 70 percent rating. In addition, in this decision, below, the Board is addressing the effects of her PTSD and depression on her capacity for employment under the issue of the effective date for a TDIU. Therefore, it is not necessary to refer the issue of the rating for PTSD and depression for the 2003 to 2010 period for consideration of an extraschedular rating.

Effective Date for TDIU

On November 21, 2003, the RO received the Veteran's claim for an increased disability rating for left ankle disability and for service connection for several disorders including PTSD and depression. At that time, she indicated that she was not employed. The Veteran appealed the RO's September 2004 rating decision denying service connection for PTSD and depression. On January 4, 2005, the RO received the Veteran's formal claim for a TDIU. In a June 2010 rating decision, the RO granted service connection for PTSD with depression, effective November 21, 2003. The RO assigned for PTSD with depression disability ratings of 50 percent from November 21, 2003, and 70 percent from June 2, 2010. The Veteran appealed for higher initial ratings. In a June 2011 rating decision, the RO granted the Veteran a TDIU, effective June 2, 2010. The Veteran appealed the effective date for the TDIU. She asserted that she was unable to work by November 2003, when she submitted her claim for an increased rating for left ankle disability and service connection for disorders including PTSD and depression. She asserted that she had been unable to work since 1996.

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). If a veteran's service-connected disabilities do not meet the percentage requirements set forth in 38 C.F.R. § 4.16(a), but the veteran's service-connected disabilities make her unable to secure or follow a substantially gainful occupation, the case is to be submitted to the Director of the VA Compensation Service for consideration of a TDIU on an extra-schedular basis. 38 C.F.R. § 4.16(b). With the Board's grant in this decision, above, of a 70 percent rating for PTSD and depression from November 21, 2003, the percentage requirements under 38 C.F.R. § 4.16(a) for a TDIU have been met from November 21, 2003, forward.

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. The effective dated will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The effective date of an award of increased disability compensation, including a TDIU, is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date, and otherwise the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2).

The report of a July 2004 VA examination reflects that the Veteran was unemployed, having last worked in the 1990s. In March 2015, the Board remanded to the RO the issue of an earlier effective date for the grant of TDIU. The Board called for professional review and opinion as to the effects, in the period before June 2, 2010, of the Veteran's service-connected disabilities on her capacity for employment. The Board also called for referral, if necessary, to the Director of the Compensation Service for consideration of a TDIU on an extraschedular basis.

In June 2015, a VA psychologist expressed the opinion that it is as likely as not that, from 2005 through 2010, the Veteran's psychiatric disorders had a significantly deleterious effect on her ability to hold full time competitive employment. In April 2016, private psychologist Dr. B. expressed the opinion that, between November 2003 and June 2010, the Veteran's PTSD and depression more likely than not made her unable to secure or follow substantially gainful employment. The opinions from mental health professionals support a grant of a TDIU effective several years earlier than 2010.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). When the Veteran submitted, in November 21, 2003, a claim for an increased rating and for service connection for additional disabilities, she indicated that she was unemployed. The Board finds with that claim and the other assembled evidence the record indirectly raised the issue of unemployability. The date of receipt of the indirectly raised claim for a TDIU is November 21, 2003. As of that date, a TDIU was warranted, because the ratings for her disabilities met the 38 C.F.R. § 4.16 criteria for a TDIU, and the evidence showed that her service-connected disabilities made her unable to secure or follow a substantially gainful occupation. The Board therefore grants an earlier effective date, specifically, November 21, 2003, for her TDIU.



	(CONTINUED ON NEXT PAGE)


ORDER

From November 21, 2003, through June 1, 2010, a 70 percent disability rating for the Veteran's PTSD and depression is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

An effective date of November 21, 2003, is granted for the assignment of a TDIU.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


